NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                       2022 IL App (3d) 200371-U

                               Order filed November 29, 2022
     _____________________________________________________________________________

                                                 IN THE

                                  APPELLATE COURT OF ILLINOIS

                                           THIRD DISTRICT

                                                   2022

      THE PEOPLE OF THE STATE OF            )    Appeal from the Circuit Court
      ILLINOIS,                             )    of the 10th Judicial Circuit,
                                            )    Peoria County, Illinois.
            Plaintiff-Appellee,             )
                                            )    Appeal No. 3-20-0371
            v.                              )    Circuit No. 19-CF-216
                                            )
      JATARA N. JOHNSON,                    )    The Honorable
                                            )    Paul P. Gilfillan,
            Defendant-Appellant.            )    Judge, presiding.
     _____________________________________________________________________________

           JUSTICE DAUGHERITY delivered the judgment of the court.
           Justices Hettel and Peterson concurred in the judgment.
     ______________________________________________________________________________
     ____________________________________________________________________________

                                                 ORDER

¶1          Held: In an appeal in a criminal case in which defendant was convicted of first degree
                  murder and aggravated battery, the appellate court found that defendant was
                  proven guilty beyond a reasonable doubt of first degree murder (defendant did not
                  challenge her aggravated battery conviction). The appellate court, therefore,
                  affirmed the trial court’s judgment.

¶2          After a bench trial, defendant, Jatara N. Johnson, was convicted of first degree murder

     (720 ILCS 5/9-1(a)(2) (West 2018)) and aggravated battery (720 ILCS 5/12-3.05(f)(1) (West

     2018)) and was sentenced to consecutive prison terms of 28 years and 2 years, respectively.
     Defendant appeals, arguing that the State failed to prove her guilty beyond a reasonable doubt of

     first degree murder. We affirm the trial court’s judgment.

¶3                                             I. BACKGROUND

¶4            On April 11, 2019, 20-year-old Charee Alexander was stabbed four times, including once

     in the neck, during a large fight at Schmoeger Park in Peoria, Illinois. Another person at the

     fight, John Hill, Charee’s cousin, was stabbed once in the shoulder. Charee died the following

     day from the injury to her neck. John suffered only a minor injury. Defendant was subsequently

     arrested and charged with first degree murder for the stabbing of Charee and aggravated battery

     for the stabbing of John. The weapon that was allegedly used to commit the offenses was never

     found.

¶5            In June and July 2020, defendant’s case proceeded to a bench trial. The trial took three

     days to complete.1 During the evidence phase of the trial, several witnesses were called to

     testify. In addition, numerous exhibits were admitted into evidence, including cell phone videos

     that were filmed during the fight, screenshot photographs from those videos, a cell phone video

     that was recorded by the police of a live video stream that defendant’s brother had uploaded to

     Facebook after the fight, photographs of some blood drops that the police had discovered in the

     driveway and on the road in front of a house across from the park, some of the autopsy

     photographs, a photograph of John Hill’s stab wound, and the recorded police interview of

     defendant’s brother.

¶6            Many of the facts surrounding the fight at the park and the stabbings were not in dispute.

     As to those facts, the evidence presented at the bench trial established that on April 11, 2019,



              1
               The evidence was presented on the first day of the bench trial, the closing arguments were made
     on the second day, and the trial court made its ruling on the third day.
                                                         2
     around 4:20 p.m., a large group of people gathered at Schmoeger Park in Peoria to watch Alexis

     Reeser and Shatiya Alexander fight. The group at the park was divided into two different

     factions—one that supported Alexis and the other that supported Shatiya. Each faction went to

     the park to make sure that the other faction did not join in the fight. The victims in this case,

     Charee (Shatiya’s sister) and John (Shatiya’s cousin), were in Shatiya’s faction, and defendant

     was in Alexis’s faction.

¶7          While at the park, Alexis and Shatiya fought approximately three times. Portions of each

     of those fights were captured on cell phone videos. After the second fight, when it appeared that

     the entire confrontation was over and people were heading toward their cars to leave, defendant’s

     brother, Jacolby Carlton, pulled up. Everything got chaotic after that point. Alexis and Shatiya

     started fighting again, and people in both factions started to fight as well. During that third fight,

     the two victims were stabbed. Charee was rushed to the hospital but died the following day.

¶8          The main issues at defendant’s bench trial were: (1) whether defendant was the person

     who had stabbed or cut the victims; (2) if defendant was that person, whether she had done so

     with a knife or with her broken cell phone; and (3) if defendant had stabbed or cut the victims

     with her broken cell phone, whether she was guilty of the charged offenses (argued more

     implicitly and suggested through some of the evidence presented). On those issues, the

     underlying facts were in dispute. The State presented witness testimony to try to establish that

     defendant had knowingly stabbed the victims with a knife. The testimony of those witnesses in

     that regard can be summarized as follows.

¶9          Sherrce Abbey testified for the State that she was the mother of Shatiya Alexander,

     Charee Alexander (the murder victim), and Carlos Zollicoffer and that she was present at the

     park for the fight that day. According to Sherrce, Shatiya wanted to go to the park and fight the


                                                       3
       other girl, Alexis, one-on-one, to get the fight over with because Alexis had been bringing four

       or five girls to Shatiya’s work and had been trying to fight Shatiya there.2 Prior to going to the

       park, a group of Shatiya’s family and friends met at Sherrce’s mother’s house. When Shatiya,

       Sherrce, and the others got to the park, Shatiya and Alexis started fighting immediately. The two

       girls fought multiple times one-on-one without other people joining in the fight.

¶ 10           After the second fight, as Shatiya and Sherrce were pulling away and everyone was

       starting to leave, a red or burgundy car (the red car) pulled up, and Sherrce heard defendant start

       screaming that her brother (Jacolby Carlton) was here and a whole bunch of other stuff. Sherrce

       did not know who defendant was at that time and had never seen defendant before. Defendant’s

       brother, Jacolby, jumped out of the red car and started running toward one of Charee’s friends,

       Jashae Zollicoffer, as Jashae was walking back to his own car. Sherrce told Shatiya to stop the

       car because Sherrce thought that Jacolby was going to do something to Jashae. Jacolby ran up to

       a white car that Sherrce’s son, Carlos, was in and tried to hit Carlos through the window.

¶ 11           Shatiya stopped the car, and Sherrce jumped out to try to stop Jacolby from fighting

       Carlos because Carlos was only 17 at the time. As Sherrce started to do so, she saw Charee, who

       was running over to where Carlos was located, fall down and then get back up. Before Sherrce

       could get over to Carlos, however, she had to go back to her own car because all of the other

       girls had returned to her car and had started fighting with Shatiya again. There were several

       people in the park fighting at that time. Sherrce did not see what happened to Charee or where




               2
                 Although some of the witnesses in this case did not know the names of some of the other people
       who were present at, or involved in, the fight, we have referred to those other people by name in our
       presentation of the witnesses’ testimony here, when possible, to avoid any confusion.
                                                          4
       Charee went after that point. Sherrce also did not see Charee holding a baseball bat at any time

       while the incident at the park was unfolding.3

¶ 12          Sherrce ran over to where Jacolby and Carlos were located and got between them to stop

       them from fighting. Sherrce told Jacolby that Carlos was her son and that he was a baby.

       Defendant ran over to Jacolby from behind with a knife in her hand (Sherrce thought the knife

       was in defendant’s left hand) and put her arms on or around Jacolby. That was the first time that

       Sherrce had seen defendant. Sherrce did not see any blood on the knife at that time and left the

       park shortly thereafter.

¶ 13          Johnashia Hill testified for the State that she was Charee’s cousin and Sherrce’s niece and

       that John Hill was her brother. On the day of the fight, Johnashia went to the park with the other

       members of Shatiya’s group. After the second fight between Shatiya and Alexis was over and

       everyone was getting ready to leave, defendant’s brother, Jacolby, arrived. Johnashia did not

       hear defendant say anything at that time, but it was loud at the park. Jacolby got out of his car,

       ran over to Carlos’s car, and hit or tried to hit Carlos through the window. Carlos and John got

       out of Carlos’s car and started fighting with Jacolby, and a lot of the other people at the park

       started fighting as well. That was when the third fight occurred between Shatiya and Alexis.

¶ 14          During the third fight, Johnashia ran over to where everyone else was fighting. Charee

       was behind Johnashia at that time. Defendant tried to stab Johnashia with a knife, but Johnashia

       stepped back, and defendant was only able to nick Johnashia. After doing so, defendant ran over

       to where Shatiya and Alexis were fighting and tried to stab Shatiya in the head with the knife

       while Shatiya was on the ground. Defendant then went over toward Charee and stabbed Charee



              3
                Defendant did not claim self-defense. The testimony about Charee having a bat at some point
       during the fight is only presented here to give an accurate statement of the facts.
                                                         5
       in the neck with the knife. Johnashia only saw defendant stab Charee one time. Charee ran off.

       Defendant ran over to where John and Jacolby were fighting and stabbed John in the shoulder

       with the knife. All of the that happened in a matter of seconds.

¶ 15          Johnashia did not see defendant holding a knife during the first or second fights and

       initially stated in her testimony that she did not know where defendant had gotten the knife.

       However, when Johnashia was asked further about the matter later in her testimony, she stated

       that when defendant’s brother, Jacolby, pulled up, defendant went into Jacolby’s car and took the

       knife out from under one of the seats and put it behind her back. The knife looked like a kitchen

       knife. Johnashia did not know whether there was any “bad blood” between defendant and

       Charee. Johnashia denied that she had any type of a weapon during the fight but acknowledged

       that Charee had a baseball bat at one point when the fight was occurring. Johnashia stated,

       though, that Charee had dropped the bat before Charee was stabbed by defendant.

¶ 16          Johnashia also acknowledged during her testimony that shortly after the incident

       occurred, she told the police that she thought that Charee had gotten stabbed while Charee was

       getting into a car. Johnashia stated on the witness stand, however, that what she had stated to the

       police was not what had actually occurred at the park and that she was overwhelmed and upset

       when she spoke to the police. Johnashia indicated further on the witness stand that everything

       was clear to her now and that “everybody” had helped her clarify things in her mind.

¶ 17          Upon being shown all or a portion of the cell phone video of the third fight between

       Shatiya and Alexis, Johnashia was able during her testimony to identify herself, John, Charee,

       Cinese Summerville (a friend of Charee), Jashae, defendant, and Jacolby in the video. Johnashia

       stated that the item in defendant’s hand in the video was a knife and also pointed out the moment

       in the video when defendant nicked her with the knife. Johnashia identified a still image from


                                                        6
       that video as a photograph that showed when defendant had tried to stab Johnashia. According

       to Johnashia, defendant still had the item in her hand in that photograph.

¶ 18          John Hill testified for the State that he was Johnashia’s brother and was 16 years old at

       the time of the fight. John rode to the park with his cousin, Carlos (Shatiya and Charee’s

       brother). After everyone arrived at the park, Shatiya and Alexis fought a few times. At some

       point, when Shatiya and Alexis were done fighting and John was getting ready to leave, a red car

       pulled up that was being driven by defendant’s brother, Jacolby. While John was seated in the

       back of Carlos’s car, he saw an arm swing through the driver’s side window at Carlos. John and

       Carlos got out of the car, and John started fighting with Jacolby (presumably, the person who had

       swung through the window at Carlos). There was a lot of stuff going on at the park at that point,

       and there were a lot of people—more than 10—at the park.

¶ 19          When John had just finished fighting Jacolby, he felt a poke in his arm from behind and

       saw that there was blood coming down his arm. John turned around and saw that defendant was

       standing behind him and that defendant was the person who had stabbed him in the arm.

       Everyone walked away at that point. John got back in the car and left with Carlos. They were

       eventually stopped by the police, and John told the officer that he had been stabbed. An

       ambulance was called, and John was taken to the hospital.

¶ 20          Cinese Summerville testified for the State that Charee had been her best friend for several

       years and that she knew some of the other members of Charee’s family. Cinese rode to the park

       on the day of the fight in Jashae Zollicoffer’s black car with Jashae and Charee. When Jashae,

       Charee, and Cinese got to that location, Jashae parked his car a little ways down from the park.

       As Cinese and the others walked up to the park, everyone else was either almost there or just

       pulling up.


                                                        7
¶ 21          While at the park, Shatiya and Alexis fought multiple times. After the fight between

       Alexis and Shatiya seemed to be over and Cinese and the others were walking back to Jashae’s

       car, Jacolby, defendant’s brother, pulled up. Cinese knew who Jacolby and defendant were but

       did not know them personally. Cinese heard defendant, who was already at the park, scream

       excitedly that this was the person for whom she had been waiting. Jacolby jumped out of the car,

       went over to Carlos’s car, and punched Carlos through the window. Things got chaotic at that

       point, and everyone on both sides started fighting.

¶ 22          Defendant ran toward the area where Jacolby was located. Charee, Jashae, and Cinese,

       who had been walking back to Jashae’s car, started running back toward the park. Keambra

       Nunn, who was standing by one of the trees in the park, tried to hit Cinese with a baseball bat.

       Cinese backed away. Cinese saw defendant swinging a knife and trying to stab Shatiya. The

       knife was silver with a black handle and looked like a small kitchen knife—it was pointy and

       was sharper than a butter knife but was not as big as a butcher knife. At about that same time

       (Cinese was not sure which thing happened first), Cinese heard Charee and Jashae screaming so

       she ran back to where they were located. Charee and Jashae were in shock. Charee had a stab

       wound to her neck and was bleeding profusely. Jashae was holding Charee’s neck and trying to

       stop the bleeding with his jacket or shirt. Cinese had not seen Charee get stabbed.

¶ 23          Cinese grabbed Charee and started running Charee to Jashae’s car. They put Charee in

       the back of the car and left for the hospital. Charee called her boyfriend on the phone and told

       him that she was “feeling to die.” Cinese did not want Charee talking like that so she took the

       phone away from Charee. While Jashae was trying to drive to the hospital, the police kept

       cutting him off because the police thought that Jashae and the others were trying to leave the

       fight. Jashae stopped at a gas station where an ambulance was parked nearby.


                                                        8
¶ 24          Upon being asked again about the matter, Cinese confirmed during her testimony that she

       did not see defendant stab Charee. Cinese also acknowledged in her testimony that when a

       uniformed police officer approached her at the gas station and asked her what had happened, she

       told the officer that she did not know. Cinese stated on the witness stand, however, that she told

       the officer that because she was in shock and because she just wanted to get to the hospital.

¶ 25          During her testimony, Cinese was shown the cell phone video of the third fight. After

       watching all or a portion of the recording, Cinese was able to identify in the video several of the

       people who were involved in the fight at the park, including herself, Charee, Johnashia,

       defendant, and Keambra. According to Cinese, Charee had a baseball bat in her hands when

       Charee and the others walked up to the park but did not have the bat when she was stabbed by

       defendant. Keambra had the bat at that time.

¶ 26          Jashae Zollicoffer testified for the State that he was very close to Charee and Cinese and

       to Charee’s family. Upon arriving at the park on the day of the fight, Jashae parked his car about

       a block away, and he, Charee, and Cinese walked to the park. Charee had a baseball bat in her

       hands at the time. The three of them brought the bat to the park just in case. Charee did not

       swing the bat at anyone. A big group was forming at the park. Shatiya and Alexis started

       fighting and fought multiple times. No one else joined in those fights. Jashae knew who

       defendant and her brother, Jacolby, were and saw defendant at the park talking on her cell phone

       while Shatiya and Alexis were fighting.

¶ 27          When Shatiya and Alexis finished fighting and everything was dying down, Jashae,

       Charee, and Cinese walked back to Jashae’s car. As they were just about to get into the car,

       Jacolby pulled up in a red car, stopped in the middle of the street next to Carlos’s car, and

       jumped out. Defendant started “going crazy” and started saying stuff about her brother being


                                                        9
       there now. Defendant went over to Jacolby’s car and reached inside the driver’s side door,

       which was still open. Jashae did not see if defendant took anything out of Jacolby’s car because

       everyone started fighting and Jashae was not really watching defendant at that point.

¶ 28           Jacolby took a swing at Carlos, who was still seated in his own car. Charee saw what had

       happened and started running back over to the park and toward the red car. Jashae and Cinese

       followed. By the time that Jashae got over to the park again, Charee was already running back to

       him. Charee had her hand on her neck and said to Jashae “this b*** just stabbed me.” Jashae

       moved Charee’s hand to see what she was talking about, and blood started gushing out the side

       of Charee’s neck. Jashae was in shock. He grabbed Charee, and he and Cinese ran Charee to

       Jashae’s car. They put Charee in the backseat and headed for the hospital. Jashae was driving,

       and Cinese was holding Charee’s neck. Charee was saying things to Jashae and Cinese, like

       “I’m feeling die” and “this b*** just stabbed me.” On the way to the hospital, Jashae pulled into

       a gas station because he knew that there was an ambulance parked nearby. Charee was basically

       lifeless at that time.

¶ 29           During the incident at the park, Jashae did not see defendant with a knife. However,

       when he was interviewed by the police at the hospital the next day, Jashae told the police that he

       did see defendant with a knife because he had watched a video that had been posted to Facebook,

       and, in the video, it looked like defendant had a knife. When Jashae made the statement to the

       police about defendant having a knife, he meant to tell the police that in the video he had

       watched, it looked like defendant had a knife. During the police interview, Jashae also described

       the knife to the police and how defendant was holding it. On the witness stand, though, Jashae

       stated that what he told the police about the knife was based upon what he had seen in the




                                                       10
       Facebook video. According to Jashae, he had watched the Facebook video at the hospital before

       he talked to the police.

¶ 30          Forensic Pathologist Dr. Amanda Youmans testified for the State that she performed an

       autopsy on Charee on April 15, 2019. Upon conducting an external examination of Charee’s

       head and body, Youmans observed that Charee had four stab wounds: one on the left side of her

       neck, one on her face below her right eye, one on her right arm, and one on her right hand. The

       wounds were consistent with what Youmans had observed through her training and experience

       as to what a puncture or stab wound would look like. In addition, in Youmans’s opinion, the

       wound to Charee’s right hand was consistent with a defensive wound. Upon conducting an

       internal examination of Charee’s head and body, Youmans observed that Charee had suffered a

       lethal injury to her left subclavian artery—a sharp weapon had nearly cut the artery in half. In

       Youmans’s opinion, that was the injury (the stab wound to the neck) that caused Charee’s death.

       Youmans had no opinion on whether all four of the wounds came from the same weapon, on the

       order in which the four wounds were inflicted, or on the amount of time it would have taken to

       inflict all four wounds.

¶ 31          Jacolby Carlton testified for the State that he was defendant’s brother and that on the day

       of the fight, he went to the park after defendant called him and told him that she was fighting

       some female at the park and that some guys had put their hands on her. Jacolby did not have any

       type of weapon in his car at that time. When Jacolby arrived, there were more than 30 people at

       the park, and some of the people, including defendant, were fighting. About 12 of the people

       rushed Jacolby’s car. Jacolby got out and started fighting as well. During the fight, Jacolby got

       hit with baseball bats and, at some point, got cut. Jacolby did not know who had cut him. There

       were weapons on both sides of the fight, and the other side had bats and knives. When the fight


                                                       11
       was occurring, defendant never made it over to where Jacolby’s car was located and never

       reached inside Jacolby’s car. In addition, Jacolby never saw defendant with a knife or anything

       else in her hand at the park, other than her cell phone. According to Jacolby, it was possible that

       he had gotten cut by defendant’s cell phone.

¶ 32           After the fight was over, Jacolby and defendant left the park in Jacolby’s car and went to

       their mother’s house. When they got there, Jacolby posted a video on Facebook. During his

       testimony, Jacolby denied that he had stated to defendant in that video that she had cut him.

       According to Jacolby, he had merely asked defendant in the video “who” had cut him.

¶ 33           A few days after the incident at the park, Jacolby was interviewed by the police. On the

       witness stand, Jacolby wavered back and forth as to whether he had told the police in that

       interview that defendant had accidentally cut him during the fight when she was swinging around

       whatever she had in her hand. At times during his testimony, Jacolby admitted making that

       statement to police; at other times, he denied it; and, at even other times still, he stated that he

       told the police he had been cut with something but not that defendant had cut him with

       something. Jacolby also stated during his testimony that he was familiar with some of the people

       on the other side of the fight and that he had previously dated Shatiya.

¶ 34           Peoria Police Officer Ryan Isonhart testified for the State that shortly after the fight had

       occurred, he got onto social media and started scrolling through it to see if he could find any

       videos of who was fighting or what had happened. According to Isonhart, usually after a fight

       had occurred, there would be several videos of that fight that would get posted online and would

       appear on his social media news feed. Upon checking social media, Isonhart found a video that

       was being streamed live to Facebook by Jacolby. During the live video, Jacolby and defendant

       were in a car. Jacolby had bloody clothes, was talking about having a cut on his arm, and made a


                                                         12
       comment to defendant about her cutting him. Defendant said something about going to Chicago.

       Isonhart started recording the video with a work phone. During the recorded portion, after

       Jacolby and defendant arrived at their mother’s house, got out of the car, and went into the

       house, Jacolby said something to defendant along the lines of, “you cut me when you was trying

       to stab dude.”

¶ 35          Peoria Police Detective Seth Landwehr testified for the State that he was the lead

       detective in this case. As part of his investigation into the stabbings, Landwehr interviewed

       Jacolby Carlton. All or a portion of that interview was video recorded. During the interview,

       Jacolby acknowledged that he had stated on his Facebook live video that defendant had “cut

       [him] while [she] was trying to stick dude.” Jacolby told Landwehr further that he did not even

       know during the fight that defendant had cut him while she was trying to help him. Jacolby

       stated further that he did not see defendant with a knife in her hand and that defendant was

       swinging her arms at the time. Jacolby acknowledged to Landwehr, however, that defendant had

       cut him with something and that defendant was using whatever she had in her hand as a weapon.

¶ 36          During his testimony, Landwehr was shown the video recordings of all three fights and

       commented about various portions of the videos and about screen shots that had been taken from

       the videos. Of relevance to this appeal, Landwehr testified that at one point, in the video

       recording of the first fight and in a still image taken therefrom, defendant could be seen holding a

       shiny object in her hand, although nothing more specific about the item could be said at that

       time. At another point, in the video recording of the second fight, defendant could be seen

       holding what appeared to be a cloth or a rag in her hand and later transferring something from

       her left hand to her right hand. A still image was taken from at or near that point of the video

       recording, and Landwehr testified that it appeared that defendant had a knife in her hand in that


                                                       13
       still image. At a yet another point, in a slowed-down video recording of the third fight,

       defendant could be seen with her arm up in the air and with something shiny in her hand making

       a downward motion multiple times at or near Johnashia. Landwehr acknowledged, however, that

       the shiny object in defendant’s hand at that point could have been defendant’s cell phone.

¶ 37          In opposition to the State’s theory of the case, the defense presented the testimony of one

       witness and defendant’s own testimony to try to establish that defendant did not have a knife

       during the fight and that she did not stab the victims, or, at most, that she may have inadvertently

       or recklessly stabbed or cut the victims with her broken cellphone, which she had in her hand at

       times while the fight was unfolding. The testimony of the defense witnesses in that regard can

       be summarized as follows.

¶ 38          Alexis Reeser testified for the defense that during the fight at the park, she never saw

       defendant with a knife in her hand and never saw defendant go near Jacolby’s car. Alexis

       acknowledged, however, that she was focused on Shatiya at that time (the girl that Alexis was

       fighting) and that she did not see defendant at all when the fight was occurring so she could not

       say what defendant was doing. Alexis saw Charee with a baseball bat earlier in the fight but

       confirmed on the witness stand that she did not see Charee threaten anyone with the bat.

¶ 39          The 30-year-old defendant testified that on the day of the fight, she went to Schmoeger

       Park with Keambra and Alexis. After the second fight, defendant was walking back toward the

       vehicle and was talking on her cell phone when John Hill approached her and asked her where

       was her “b***-a*** brother.” Defendant told John not to worry about it, and John “stuck on

       her.” Defendant called Jacolby (her brother), told him that there was a big fight going on at the

       park and that the females and males were putting their hands on her, and asked Jacolby to come




                                                       14
       pick her up. Defendant did not have a knife in her possession at any time that day; all she had

       was her broken silver and white cell phone.

¶ 40          Defendant was fighting other people when Jacolby’s car pulled in near the park. Before

       Jacolby could even get out of his car all of the way, several people rushed him and started

       fighting with him. Defendant ran toward Jacolby to try to help him. Defendant had her cell

       phone in her hand the entire time and was swinging her arms. There were about five people on

       defendant and Jacolby’s side and about 30 people on the other side. Defendant was swinging her

       cell phone everywhere. Defendant and Jacolby were eventually able to get into Jacolby’s car and

       leave the park. At some point thereafter, the police contacted defendant’s mother, and

       defendant’s mother brought defendant to the police station voluntarily.

¶ 41          During her testimony, defendant denied that she had a knife in her possession that day,

       that she had stabbed Charee, or that she had tried to stab Johnashia. Defendant agreed that she

       was the person in the cell phone video of the third fight with a red fabric stripe on her pants and

       acknowledged that if she had hit anyone with her phone, that person would have had a cut mark

       because defendant’s cell phone was broken. Defendant also acknowledged that her cell phone

       could have cut Jacolby’s arm and that her cell phone was capable of cutting someone.

¶ 42          After all of the evidence had been presented and the attorneys had made their closing

       arguments, the trial court took the case under advisement. At a later court date, the trial court

       announced its ruling, finding defendant guilty of both offenses. In reaching that conclusion, the

       trial court noted that the credibility of the witnesses was an important factor and that it supported

       the findings of guilty that the trial court had entered. Defendant filed a motion for new trial,

       which was subsequently denied. 4 Following a sentencing hearing, the trial court sentenced


              4
                  Although defendant’s motion was titled a motion for new trial, it alleged that defendant had not
                                                            15
       defendant to consecutive prison terms of 28 years for first degree murder and 2 years for

       aggravated battery. Defendant appealed.

¶ 43                                                  II. ANALYSIS

¶ 44           On appeal, defendant argues that she was not proven guilty beyond a reasonable doubt of

       first degree murder. 5 More specifically, defendant asserts that the State failed to prove that

       defendant had the mental state necessary for the commission of the offense—that defendant

       knew her acts created a strong probability of death or great bodily harm to the victim. In support

       of that assertion, defendant makes the following related contentions: (1) the evidence showed

       that defendant had a cell phone, and not a knife, in her hand when the stabbing or cutting death

       occurred; (2) defendant could not have known that her cell phone, a non-lethal item, was

       potentially certain to cause death or great bodily harm to the victim; (3) no reasonable trier of

       fact, therefore, could have found defendant guilty beyond a reasonable doubt of first degree

       murder; and (4) in the alternative, even if the State proved that defendant had a knife in her hand

       during the fight, defendant still should have been found not guilty of first degree murder because

       the evidence showed that, regardless of whether defendant had a cell phone or a knife in her

       hand, she acted recklessly, and not knowingly, in stabbing or cutting the victim. For all of those

       reasons, defendant asks that we reverse her conviction of first degree murder, that we enter a

       conviction of involuntary manslaughter instead, and that we remand this case for the trial court to

       sentence defendant on that offense.




       been proven guilty of the offenses beyond a reasonable doubt. At the conclusion of the motion, defendant
       asked the trial court to grant her a new trial or, in the alternative, to amend its finding of guilty on the
       murder charge to second degree murder or manslaughter.
               5
                   As noted above, defendant does not challenge her aggravated battery conviction in this appeal.
                                                            16
¶ 45          The State argues that defendant’s first degree murder conviction was proper and should

       be upheld. In response to defendant’s specific contentions on appeal, the State asserts that: (1)

       the record from the bench trial in this case shows that defendant had a knife in her hand, and not

       a cell phone, when she stabbed or cut the victim; (2) defendant’s contention to the contrary is

       based upon defendant giving greater weight to her own testimony than to the testimony of other

       witnesses and other evidence presented at the bench trial, a function that it was the trial court’s

       duty to perform as the trier of fact; and (3) the record does not support defendant’s claim that she

       acted recklessly, and not knowingly, where defendant stabbed the unarmed victim multiple

       times, such that the victim had defensive wounds and a cut through a major artery in her neck.

       The State contends, therefore, that the record in this case clearly refutes defendant’s argument on

       appeal—that there was insufficient evidence to prove defendant knew her actions were likely to

       cause death or great bodily harm to the victim. For that reason, the State asks that we affirm

       defendant’s conviction and sentence for first degree murder.

¶ 46          Pursuant to the Collins standard (People v. Collins, 106 Ill. 2d 237, 261 (1985)), a

       reviewing court faced with a challenge to the sufficiency of the evidence must view the evidence

       in a light most favorable to the prosecution and determine whether any rational trier of fact could

       have found the elements of the crime proven beyond a reasonable doubt. People v. Jackson, 232

       Ill. 2d 246, 280 (2009). In applying the Collins standard, the reviewing court will allow all

       reasonable inferences from the record in favor of the prosecution. People v. Bush, 214 Ill. 2d

       318, 326 (2005). The reviewing court will not retry the defendant. People v. Austin M., 2012 IL

       111194, ¶ 107. Determinations of witness credibility, the weight to be given testimony, and the

       reasonable inferences to be drawn from the evidence are responsibilities of the trier of fact, not

       the reviewing court. People v. Jimerson, 127 Ill. 2d 12, 43 (1989). Thus, the Collins standard of


                                                        17
       review fully recognizes that it is the trier of fact’s responsibility to fairly resolve conflicts in the

       testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate

       facts. See Jackson, 232 Ill. 2d at 281. That same standard of review is applied by the reviewing

       court regardless of whether the evidence is direct or circumstantial, or whether defendant

       received a bench or a jury trial, and circumstantial evidence meeting that standard is sufficient to

       sustain a criminal conviction. Id.; People v. Kotlarz, 193 Ill. 2d 272, 298 (2000). When

       applying the Collins standard, a reviewing court will not reverse a defendant’s conviction unless

       the evidence is so improbable, unsatisfactory, or inconclusive that it leaves a reasonable doubt of

       the defendant’s guilt. Austin M., 2012 IL 111194, ¶ 107.

¶ 47           A defendant is guilty of first degree murder, as it was charged in the present case, when

       the defendant kills a person without lawful justification and knows at the time that his acts

       created a strong probability of death or great bodily harm. 720 ILCS 5/9-1(a)(2) (West 2018);

       Illinois Pattern Jury Instructions, Criminal, No. 7.02 (4th ed. 2000); People v. DiVincenzo, 183

       Ill. 2d 239, 249-50 (1998), abrogated on other grounds by People v. McDonald, 2016 IL

       118882, ¶¶ 23-25. A defendant is guilty of involuntary manslaughter, on the other hand, when

       the defendant unintentionally kills a person without lawful justification by recklessly performing

       acts that are likely to cause death or great bodily harm. 720 ILCS 5/9-3(a) (West 2018); Illinois

       Pattern Jury Instructions, Criminal, No. 7.08 (4th ed. 2000); DiVincenzo, 183 Ill. 2d at 250.

¶ 48           The main difference between first degree murder and involuntary manslaughter is the

       mental state that accompanies the conduct resulting in the victim’s death. McDonald, 2016 IL

       118882, ¶ 51; DiVincenzo, 183 Ill. 2d at 249. In the form that murder was charged here, the

       mental state for murder is knowledge; whereas, the mental state for involuntary manslaughter is

       recklessness. See People v. Weeks, 2012 IL App (1st) 102613, ¶ 34. A person acts knowingly or


                                                          18
       with knowledge when he is consciously aware that his conduct is practically certain to cause a

       particular result. 720 ILCS 5/4-5(b) (West 2018); Illinois Pattern Jury Instructions, Criminal,

       No. 5.01B (4th ed. 2000); Weeks, 2012 IL App (1st) 102613, ¶ 34. In contrast, a person acts

       recklessly or with recklessness when he consciously disregards a substantial and unjustifiable

       risk that circumstances exist or that a result will follow and such disregard constitutes a gross

       deviation from the standard of care a reasonable person would use in that situation. 720 ILCS

       5/4-6 (West 2018); Illinois Pattern Jury Instructions, Criminal, No. 5.01 (4th ed. 2000); Weeks,

       2012 IL App (1st) 102613, ¶ 34.

¶ 49          Because direct evidence of a person’s mental state often does not exist, the mental state

       required for a criminal offense may be inferred from the circumstances surrounding the

       commission of the offense and the character of the defendant’s acts. See People v. Tye, 141 Ill.

       2d 1, 15 (1990); DiVincenzo, 183 Ill. 2d at 252; Weeks, 2012 IL App (1st) 102613, ¶ 35; People

       v. Kibayasi, 2013 IL App (1st) 112291, ¶ 42. In addition, when a defendant uses a deadly

       weapon upon his victim, it may generally be inferred that the defendant either intended to cause

       death (People v. Koch, 306 Ill. App. 3d 634, 637 (1999)) or knew that his acts created a strong

       probability of death or great bodily harm (People v. Gresham, 78 Ill. App. 3d 1003, 1006-07

       (1979)). The trier of fact is in the best position to determine whether a particular mental state is

       present. See DiVincenzo, 183 Ill. 2d at 25.

¶ 50          In the instant case, after reviewing the record from defendant’s bench trial, we find that

       the evidence was sufficient to prove the mental state necessary for defendant’s first degree

       murder conviction. See Collins, 106 Ill. 2d at 261; Jackson, 232 Ill. 2d at 280. We reach that

       conclusion for two main reasons. First, viewed in the light most favorable to the State, the

       evidence presented at the bench trial established that defendant had a knife in her hand during the


                                                        19
       fight and that she used that knife in a stabbing or cutting motion to stab or cut Charee’s neck.

       See Collins, 106 Ill. 2d at 261; Jackson, 232 Ill. 2d at 280. There was no dispute in the evidence

       in this case that defendant was using the item she had in her hand as a weapon. The testimony of

       both Jacolby and defendant confirmed that fact. In addition, three of the State’s witnesses who

       were present at the fight—Sherrce, Johnashia, and Cinese—specifically testified that they saw

       defendant with a knife in her hand as the fight was occurring. One of those witness, Johnashia,

       testified further that during the fight, she saw defendant stab Charee in the neck with a knife, saw

       defendant stab John in the shoulder with a knife, and saw defendant try to stab Shatiya in the

       head with a knife. Johnashia also testified about the source of the knife—that after Jacolby

       arrived at the fight, she saw defendant reach into Jacolby’s car and take the knife from under one

       of the seats. Jashae saw defendant reach into Jacolby’s car as well but did not see if defendant

       had removed anything from the car, and multiple witnesses heard or saw defendant get excited or

       make certain statements about Jacolby being there when Jacolby pulled in. The testimony of the

       State’s witnesses about the knife was further corroborated by the video of the third fight, which

       showed defendant making a downward stabbing motion with her hand toward Johnashia, and by

       the testimony and video-recorded statement of Jacolby, wherein Jacolby indicated, albeit

       somewhat inconsistently at times, that defendant had cut him when she was trying to “stick”

       another person.

¶ 51          Second, since the facts presented at the bench trial established that defendant had a knife

       during the fight and that she used that knife to stab Charee in the neck, a reasonable trier of fact

       could infer from those facts that defendant knew at the time that her acts created a strong

       probability of death or great bodily harm to Charee. 6 See Koch, 306 Ill. App. 3d at 637



              6
                  We take no position in this case on whether the State would have still been able to prove the
                                                            20
       (indicating that when a defendant uses a deadly weapon upon a victim, it may generally be

       inferred that the defendant intended to cause death); Gresham, 78 Ill. App. 3d at 1006-07

       (recognizing that when a defendant uses a deadly weapon upon a victim, it may generally be

       inferred that the defendant knew that his acts created a strong probability of death or great bodily

       harm to the victim). That inference regarding defendant’s mental state at the time of the offense

       was also supported and strengthened by the evidence that had been presented as to defendant’s

       conduct (that defendant had used the knife as a weapon during the fight in a stabbing motion)

       and the severity and nature of the victim’s injuries (that the victim had been stabbed multiple

       times, had a defensive wound, and had one of the major arteries in her neck nearly cut in half).

       See Tye, 141 Ill. 2d at 15 (indicating that the mental state required for a criminal offense may be

       inferred from the circumstances surrounding the commission of the offense and the character of

       the defendant’s acts); DiVincenzo, 183 Ill. 2d at 252 (same); Weeks, 2012 IL App (1st) 102613, ¶

       35 (same); Kibayasi, 2013 IL App (1st) 112291, ¶ 42 (recognizing that “[t]he factual

       determination of whether a defendant acted knowingly or with intent may be inferred from the

       circumstances surrounding the incident, defendant’s conduct, and the nature and severity of the

       victim’s injuries”). Because we have found that the mental state element of first degree murder

       has been sufficiently proven in this case, we affirm defendant’s conviction of that offense.

¶ 52           In doing so, we note that although defendant points to evidence that was presented at her

       bench trial that could possibly support a different conclusion and to potential bias or credibility

       problems with some of the State’s witnesses, those matters were all known to the trial court

       when the trial court made its ruling in this case. Such matters are of little benefit to defendant



       requisite mental state for first degree murder if the evidence had shown that defendant had stabbed the
       victim with her broken cell phone instead of a knife. The State has not made an argument in that regard
       in this appeal.
                                                          21
       here on appeal, when the evidence must be viewed in the light most favorable to the State and

       the Collins standard must be applied. See Jackson, 232 Ill. 2d at 280. Nor do we believe that the

       cases cited by defendant on appeal, which mainly addressed whether a jury instruction on

       involuntary manslaughter should be given in a particular homicide case, support defendant’s

       arguments here. See, e.g., People v. Whiters, 146 Ill. 2d 437, 441 (1992) (upholding the

       appellate court’s reversal of a defendant’s voluntary manslaughter conviction and remand for

       new trial where the trial court denied defendant’s request for an involuntary manslaughter jury

       instruction, even though evidence was presented from which the jury could have found that the

       defendant had acted recklessly).

¶ 53                                          III. CONCLUSION

¶ 54          For the foregoing reasons, we affirm the judgment of the circuit court of Peoria County.

¶ 55          Affirmed.




                                                      22